Title: To Thomas Jefferson from George Hammond, 24 April 179[3]
From: Hammond, George
To: Jefferson, Thomas



Sir
Philadelphia 24h April 179[3]

I have the honor of acknowledging the receipt of your letter of yesterday inclosing a copy of the President’s proclamation. I beg you to be persuaded that I entertain a proper sense of this spontaneous proof of the disposition of the United States to observe a generally friendly and impartial conduct towards the belligerent powers: But as you seem to be of opinion that, in order to give this measure immediate and complete operation, it is necessary for this government to obtain some more formal knowledge of the existence of hostilities than such as is to be collected from the public Gazettes, I think it my duty to inform you, Sir, that I have received from my Court an official notification that, on the 1st. of February last, the French national convention declared war against Great Britain and the United Netherlands. I have the honor to be, with great respect, Sir, your most obedient humble Servant,

Geo. Hammond

